DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claim 18 is objected to because of the following informalities:  the phrase “A non-transitory storage medium storing a program for causing a computer to function as the image processing apparatus according to claim 12” should read “A non-transitory storage medium storing a program for causing a computer to function as the image processing method according to claim 12”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generation unit” in claims 1 and 10-14, and “determination unit” in claims 2-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 11, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riederer (US4,542,459).
	Regarding claim 1, Riederer discloses An image processing apparatus (fig. 11-14; col. 6 ln. 42-43; col. 23 ln. 35 – col. 26 ln. 14), comprising: 
a filtering unit configured to perform recursive filtering on a first signal component and a second signal component (“The energy difference images, ED, are simultaneously fed into two recursive filter channels by way of branch buses 133 and 134.  The recursive filters have different time constants. The input stage for the first channel is an ALU 135 and for the second channel is an ALU 136. The first channel is comprised of ALU 135, a look-up table (LUT) 137, an ALU 138 and a full frame digital memory (FM) 139. The components are connected by way of buses 140, 141 and 142. The output bus 143 from FM 139 is coupled by way of a feedback bus 144 to input stage ALU 135. A delay circuit 145 is coupled between feedback bus 144 and one input of ALU 138 by means of buses 146 and 147 for reasons that will be explained. The second recursive filter channel is structurally the same as the first channel. The second channel is comprised of ALU 136, LUT 148, ALU 149, FM 150 and a delay circuit 151. Output bus 152 from FM 150 is coupled by way of a feedback bus 153 to one input of ALU 136. Other interconnecting buses are marked 154-158” in col. 23 ln. 63 – col. 24 ln. 14) that are obtained by emitting radiation at a plurality of levels of energy toward an object (“HIGH & LOW ENERGY IMAGES” in fig. 11); and 
a generation unit configured to generate a moving image based on the first signal component and the second signal component on which the recursive filtering is performed (“The final step is to feed the summation images from FM 139 and FM 150 by way of buses 157 and 158 to alternate inputs of an ALU 159 wherein the images are subtracted to produce a final hybrid video image frame on the ALU output bus 160. The digitized pixels comprising the final hybrid video image are fed to an LUT 161 wherein gain is applied for filling the dynamic range of the television display and offset is inserted to obtain the proper gray scale. The LUT 161 feeds the digital-to-analog converter (DAC) 162 wherein the digital frame is converted to analog video signals for driving the TV monitor to thereby display the single final image that resulted from the x-ray exposure sequence” in col. 25 ln. 61 – col. 26 ln. 5), 
(“K ” in fig. 13) and a filter coefficient of the recursive filtering performed on the second signal component (“K’ ” in fig. 13) differ from each other (“Consider that K is used in the uppermost channel in FIG. 11 and that it has a higher value than K' and this produces the shorter time constant or accumulating time in conformity with FIG. 13” in col. 25 ln. 19-22; “which has the same form as the preceding equation but a lower value constant, K'. The lower constant results in the longer time constant or accumulating time in conformity with FIG. 14” in col. 25 ln. 28-31). 
Regarding claim 2, Riederer discloses The image processing apparatus according to claim 1, further comprising a determination unit configured to determine the filter coefficient for the second signal component based on a change in the first signal component in a time direction (fig. 11, 13; “Consider that K is used in the uppermost channel in FIG. 11 and that it has a higher value than K' and this produces the shorter time constant or accumulating time in conformity with FIG. 13” in col. 25 ln. 19-22; “which has the same form as the preceding equation but a lower value constant, K'. The lower constant results in the longer time constant or accumulating time in conformity with FIG. 14” in col. 25 ln. 28-31). 
Regarding claim 3, Riederer discloses The image processing apparatus according to claim 2, wherein the determination unit determines the filter coefficient for the first signal component based on a change in the first signal component in the time direction (fig. 11, 13; “Consider that K is used in the uppermost channel in FIG. 11 and that it has a higher value than K' and this produces the shorter time constant or accumulating time in conformity with FIG. 13” in col. 25 ln. 19-22; “which has the same form as the preceding equation but a lower value constant, K'. The lower constant results in the longer time constant or accumulating time in conformity with FIG. 14” in col. 25 ln. 28-31).
Regarding claim 11, Riederer discloses An image processing apparatus (fig. 11-14; col. 6 ln. 42-43; col. 23 ln. 35 – col. 26 ln. 14), comprising: 
a filtering unit configured to perform filtering on a first signal component and a second signal component (“The energy difference images, ED, are simultaneously fed into two recursive filter channels by way of branch buses 133 and 134.  The recursive filters have different time constants. The input stage for the first channel is an ALU 135 and for the second channel is an ALU 136. The first channel is comprised of ALU 135, a look-up table (LUT) 137, an ALU 138 and a full frame digital memory (FM) 139. The components are connected by way of buses 140, 141 and 142. The output bus 143 from FM 139 is coupled by way of a feedback bus 144 to input stage ALU 135. A delay circuit 145 is coupled between feedback bus 144 and one input of ALU 138 by means of buses 146 and 147 for reasons that will be explained. The second recursive filter channel is structurally the same as the first channel. The second channel is comprised of ALU 136, LUT 148, ALU 149, FM 150 and a delay circuit 151. Output bus 152 from FM 150 is coupled by way of a feedback bus 153 to one input of ALU 136. Other interconnecting buses are marked 154-158” in col. 23 ln. 63 – col. 24 ln. 14) that are obtained by emitting radiation at a plurality of levels of energy toward an object (“HIGH & LOW ENERGY IMAGES” in fig. 11); and 
a generation unit configured to generate a moving image based on the first signal component and the second signal component on which the filtering is performed (“The final step is to feed the summation images from FM 139 and FM 150 by way of buses 157 and 158 to alternate inputs of an ALU 159 wherein the images are subtracted to produce a final hybrid video image frame on the ALU output bus 160. The digitized pixels comprising the final hybrid video image are fed to an LUT 161 wherein gain is applied for filling the dynamic range of the television display and offset is inserted to obtain the proper gray scale. The LUT 161 feeds the digital-to-analog converter (DAC) 162 wherein the digital frame is converted to analog video signals for driving the TV monitor to thereby display the single final image that resulted from the x-ray exposure sequence” in col. 25 ln. 61 – col. 26 ln. 5), 
wherein a filter coefficient of the filtering performed on the second signal component is determined based on a change in the first signal component in a spatial direction or a time direction ( fig. 11, 13; “Consider that K is used in the uppermost channel in FIG. 11 and that it has a higher value than K' and this produces the shorter time constant or accumulating time in conformity with FIG. 13” in col. 25 ln. 19-22; “which has the same form as the preceding equation but a lower value constant, K'. The lower constant results in the longer time constant or accumulating time in conformity with FIG. 14” in col. 25 ln. 28-31). 
Regarding claim 12, Riederer discloses An image processing method (fig. 11-14; col. 6 ln. 42-43; col. 23 ln. 35 – col. 26 ln. 14), comprising: 
performing, by a filtering, recursive filtering on a first signal component and a second signal component (“The energy difference images, ED, are simultaneously fed into two recursive filter channels by way of branch buses 133 and 134.  The recursive filters have different time constants. The input stage for the first channel is an ALU 135 and for the second channel is an ALU 136. The first channel is comprised of ALU 135, a look-up table (LUT) 137, an ALU 138 and a full frame digital memory (FM) 139. The components are connected by way of buses 140, 141 and 142. The output bus 143 from FM 139 is coupled by way of a feedback bus 144 to input stage ALU 135. A delay circuit 145 is coupled between feedback bus 144 and one input of ALU 138 by means of buses 146 and 147 for reasons that will be explained. The second recursive filter channel is structurally the same as the first channel. The second channel is comprised of ALU 136, LUT 148, ALU 149, FM 150 and a delay circuit 151. Output bus 152 from FM 150 is coupled by way of a feedback bus 153 to one input of ALU 136. Other interconnecting buses are marked 154-158” in col. 23 ln. 63 – col. 24 ln. 14) that are obtained by emitting radiation at a plurality of levels of energy toward an object (“HIGH & LOW ENERGY IMAGES” in fig. 11); and 
generating, by a generation unit, a moving image based on the first signal component and the second signal component on which the recursive filtering is performed (“The final step is to feed the summation images from FM 139 and FM 150 by way of buses 157 and 158 to alternate inputs of an ALU 159 wherein the images are subtracted to produce a final hybrid video image frame on the ALU output bus 160. The digitized pixels comprising the final hybrid video image are fed to an LUT 161 wherein gain is applied for filling the dynamic range of the television display and offset is inserted to obtain the proper gray scale. The LUT 161 feeds the digital-to-analog converter (DAC) 162 wherein the digital frame is converted to analog video signals for driving the TV monitor to thereby display the single final image that resulted from the x-ray exposure sequence” in col. 25 ln. 61 – col. 26 ln. 5), 
(“K ” in fig. 13) and a filter coefficient of the recursive filtering performed on the second signal component (“K’ ” in fig. 13) differ from each other (“Consider that K is used in the uppermost channel in FIG. 11 and that it has a higher value than K' and this produces the shorter time constant or accumulating time in conformity with FIG. 13” in col. 25 ln. 19-22; “which has the same form as the preceding equation but a lower value constant, K'. The lower constant results in the longer time constant or accumulating time in conformity with FIG. 14” in col. 25 ln. 28-31). 
Regarding claim 14, Riederer discloses An image processing method (fig. 11-14; col. 6 ln. 42-43; col. 23 ln. 35 – col. 26 ln. 14), comprising: 
performing, by a filtering unit, filtering on a first signal component and a second signal component (“The energy difference images, ED, are simultaneously fed into two recursive filter channels by way of branch buses 133 and 134.  The recursive filters have different time constants. The input stage for the first channel is an ALU 135 and for the second channel is an ALU 136. The first channel is comprised of ALU 135, a look-up table (LUT) 137, an ALU 138 and a full frame digital memory (FM) 139. The components are connected by way of buses 140, 141 and 142. The output bus 143 from FM 139 is coupled by way of a feedback bus 144 to input stage ALU 135. A delay circuit 145 is coupled between feedback bus 144 and one input of ALU 138 by means of buses 146 and 147 for reasons that will be explained. The second recursive filter channel is structurally the same as the first channel. The second channel is comprised of ALU 136, LUT 148, ALU 149, FM 150 and a delay circuit 151. Output bus 152 from FM 150 is coupled by way of a feedback bus 153 to one input of ALU 136. Other interconnecting buses are marked 154-158” in col. 23 ln. 63 – col. 24 ln. 14) that are obtained by emitting radiation at a plurality of levels of energy toward an object (“HIGH & LOW ENERGY IMAGES” in fig. 11); and 
generating, by a generation unit, a moving image based on the first signal component and the second signal component on which the filtering is performed (“The final step is to feed the summation images from FM 139 and FM 150 by way of buses 157 and 158 to alternate inputs of an ALU 159 wherein the images are subtracted to produce a final hybrid video image frame on the ALU output bus 160. The digitized pixels comprising the final hybrid video image are fed to an LUT 161 wherein gain is applied for filling the dynamic range of the television display and offset is inserted to obtain the proper gray scale. The LUT 161 feeds the digital-to-analog converter (DAC) 162 wherein the digital frame is converted to analog video signals for driving the TV monitor to thereby display the single final image that resulted from the x-ray exposure sequence” in col. 25 ln. 61 – col. 26 ln. 5), 
wherein a filter coefficient of the filtering performed on the second signal component is determined based on a change in the first signal component in a spatial direction or a time direction (fig. 11, 13; “Consider that K is used in the uppermost channel in FIG. 11 and that it has a higher value than K' and this produces the shorter time constant or accumulating time in conformity with FIG. 13” in col. 25 ln. 19-22; “which has the same form as the preceding equation but a lower value constant, K'. The lower constant results in the longer time constant or accumulating time in conformity with FIG. 14” in col. 25 ln. 28-31). 
Regarding claim 15, Riederer discloses A non-transitory storage medium storing a program for causing a computer to function as the image processing apparatus according to claim 1 (“54” in fig. 9). 
Regarding claim 17, Riederer discloses A non-transitory storage medium storing a program for causing a computer to function as the image processing apparatus according to claim 11 (“54” in fig. 9). 
Regarding claim 18, Riederer discloses A non-transitory storage medium storing a program for causing a computer to function as the image processing apparatus (method) according to claim 12 (“54” in fig. 9). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4, 5, 9, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riederer (US4,542,459) in view of Machida et al. (US2018/0325476).
Regarding claim 4, Riederer discloses The image processing apparatus according to claim 1, but fails to disclose further comprising a determination unit configured to determine the filter coefficient for the second signal component based on a change in the first signal component in a spatial direction. 
Machida teaches, in the same field of endeavor, performing recursive filtering in the spatial direction (par. [0051]).
(Machida at par. [0051]).
Regarding claim 5, the combined references of Riederer and Machida disclose The image processing apparatus according to claim 4, wherein Machida discloses the determination unit determines the filter coefficient for the first signal component based on a change in the first signal component in the spatial direction (par. [0051]). 
Regarding claim 9, Riederer discloses The image processing apparatus according to claim 1, but fails to disclose wherein radiation is emitted at the plurality of levels of energy in a single emission of radiation. 
Machida teaches, in the same field of endeavor, wherein radiation is emitted at a plurality of levels of energy in a single emission of radiation (“energy spectra” in par. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riederer with the teaching of Machida since it would have provided an alternative method of radiating plural energy levels with predictable results.
Regarding claim 10, Riederer discloses, except for the limitations italicized below, An image processing apparatus (fig. 11-14; col. 6 ln. 42-43; col. 23 ln. 35 – col. 26 ln. 14), comprising: 
in a spatial direction on a first signal component and a second signal component (“The energy difference images, ED, are simultaneously fed into two recursive filter channels by way of branch buses 133 and 134.  The recursive filters have different time constants. The input stage for the first channel is an ALU 135 and for the second channel is an ALU 136. The first channel is comprised of ALU 135, a look-up table (LUT) 137, an ALU 138 and a full frame digital memory (FM) 139. The components are connected by way of buses 140, 141 and 142. The output bus 143 from FM 139 is coupled by way of a feedback bus 144 to input stage ALU 135. A delay circuit 145 is coupled between feedback bus 144 and one input of ALU 138 by means of buses 146 and 147 for reasons that will be explained. The second recursive filter channel is structurally the same as the first channel. The second channel is comprised of ALU 136, LUT 148, ALU 149, FM 150 and a delay circuit 151. Output bus 152 from FM 150 is coupled by way of a feedback bus 153 to one input of ALU 136. Other interconnecting buses are marked 154-158” in col. 23 ln. 63 – col. 24 ln. 14) that are obtained by emitting radiation at a plurality of levels of energy toward an object (“HIGH & LOW ENERGY IMAGES” in fig. 11); and 
a generation unit configured to generate a moving image based on the first signal component and the second signal component on which the filtering is performed (“The final step is to feed the summation images from FM 139 and FM 150 by way of buses 157 and 158 to alternate inputs of an ALU 159 wherein the images are subtracted to produce a final hybrid video image frame on the ALU output bus 160. The digitized pixels comprising the final hybrid video image are fed to an LUT 161 wherein gain is applied for filling the dynamic range of the television display and offset is inserted to obtain the proper gray scale. The LUT 161 feeds the digital-to-analog converter (DAC) 162 wherein the digital frame is converted to analog video signals for driving the TV monitor to thereby display the single final image that resulted from the x-ray exposure sequence” in col. 25 ln. 61 – col. 26 ln. 5), 
wherein a filter coefficient of the filtering performed on the first signal component (“K ” in fig. 13) and a filter coefficient of the filtering performed on the second signal component (“K’ ” in fig. 13) differ from each other (“Consider that K is used in the uppermost channel in FIG. 11 and that it has a higher value than K' and this produces the shorter time constant or accumulating time in conformity with FIG. 13” in col. 25 ln. 19-22; “which has the same form as the preceding equation but a lower value constant, K'. The lower constant results in the longer time constant or accumulating time in conformity with FIG. 14” in col. 25 ln. 28-31). 
Machida teaches, in the same field of endeavor, performing recursive filtering in the spatial direction (par. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riederer with the teaching of Machida in order to provide a filtering unit configured to perform filtering in a spatial direction on a first signal component and a second signal component.  The motivation would be to reduce energy estimation error (Machida at par. [0051]).
Regarding claim 13, Riederer discloses, except for the limitations italicized below,  An image processing method (fig. 11-14; col. 6 ln. 42-43; col. 23 ln. 35 – col. 26 ln. 14), comprising: 
in a spatial direction on a first signal component and a second signal component (“The energy difference images, ED, are simultaneously fed into two recursive filter channels by way of branch buses 133 and 134.  The recursive filters have different time constants. The input stage for the first channel is an ALU 135 and for the second channel is an ALU 136. The first channel is comprised of ALU 135, a look-up table (LUT) 137, an ALU 138 and a full frame digital memory (FM) 139. The components are connected by way of buses 140, 141 and 142. The output bus 143 from FM 139 is coupled by way of a feedback bus 144 to input stage ALU 135. A delay circuit 145 is coupled between feedback bus 144 and one input of ALU 138 by means of buses 146 and 147 for reasons that will be explained. The second recursive filter channel is structurally the same as the first channel. The second channel is comprised of ALU 136, LUT 148, ALU 149, FM 150 and a delay circuit 151. Output bus 152 from FM 150 is coupled by way of a feedback bus 153 to one input of ALU 136. Other interconnecting buses are marked 154-158” in col. 23 ln. 63 – col. 24 ln. 14) that are obtained by emitting radiation at a plurality of levels of energy toward an object (“HIGH & LOW ENERGY IMAGES” in fig. 11); and 
generating, by a generation unit, a moving image based on the first signal component and the second signal component on which the filtering is performed (“The final step is to feed the summation images from FM 139 and FM 150 by way of buses 157 and 158 to alternate inputs of an ALU 159 wherein the images are subtracted to produce a final hybrid video image frame on the ALU output bus 160. The digitized pixels comprising the final hybrid video image are fed to an LUT 161 wherein gain is applied for filling the dynamic range of the television display and offset is inserted to obtain the proper gray scale. The LUT 161 feeds the digital-to-analog converter (DAC) 162 wherein the digital frame is converted to analog video signals for driving the TV monitor to thereby display the single final image that resulted from the x-ray exposure sequence” in col. 25 ln. 61 – col. 26 ln. 5), 
wherein a filter coefficient of the filtering performed on the first signal component (“K ” in fig. 13) and a filter coefficient of the filtering performed on the second signal component (“K’ ” in fig. 13) differ from each other (“Consider that K is used in the uppermost channel in FIG. 11 and that it has a higher value than K' and this produces the shorter time constant or accumulating time in conformity with FIG. 13” in col. 25 ln. 19-22; “which has the same form as the preceding equation but a lower value constant, K'. The lower constant results in the longer time constant or accumulating time in conformity with FIG. 14” in col. 25 ln. 28-31). 
Machida teaches, in the same field of endeavor, performing recursive filtering in the spatial direction (par. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riederer with the teaching of Machida in order to provide performing, by a filtering unit, filtering in a spatial direction on a first signal component and a second signal component.  The motivation would be to reduce energy estimation error (Machida at par. [0051]).
 
Regarding claim 16, the combined references of Riederer and Machida disclose A non-transitory storage medium storing a program for causing a computer to function as the image processing apparatus according to claim 10 (Riederer: “54” in fig. 9). 
Allowable Subject Matter
8.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667